department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date uilc date cc tege eb hw postf-163008-01 internal_revenue_service national_office significant service_center advice memorandum for associate area counsel-philadelphia small_business self-employed cc sb phil from subject assistant chief_counsel employee_benefits tax exempt and government entities cc tege eb request for significant service_center advice earned_income_credit this is in response to your request for significant service_center advice dated date and subsequent correspondence the issues relate to the disallowance periods for the earned_income_credit eic under sec_32 of the internal_revenue_code the code with respect to three factual scenarios in accordance with sec_6110 this significant service_center advice should not be cited as precedent issue sec_1 under what circumstances can sec_32 restrictions be imposed is a taxpayer’s failure to respond to a request from the internal_revenue_service for substantiation and verification of a claimed eic on an original return considered reckless or intentional disregard of the rules and regulations such that the taxpayer is prohibited from claiming the eic for the next two taxable years under sec_32 of the code is a taxpayer’s response to a request from the service for substantiation and verification of the eic where the response fails to provide adequate information substantiating or verifying the claim for eic considered reckless or intentional disregard of the rules and regulations such that the taxpayer is prohibited from claiming the eic for the next two taxable years under sec_32 of the code if the service may impose the 2-year ban for failure to respond or inadequate response should the ban be separately_stated on a notice_of_deficiency conclusion sec_1 sec_32 restrictions are imposed where there is evidence of reckless or intentional_disregard_of_rules_and_regulations because each case will be decided applying the fact-specific standard in the statute any enumeration of specific factual scenarios would not be exhaustive or exclusive a taxpayer’s failure to respond to a request from the service for substantiation and verification of eic alone is not sufficient to be considered reckless or intentional disregard of the rules and regulations so that the taxpayer is prohibited from claiming eic for next two taxable years under the provisions of sec_32 of the code a taxpayer’s failure to adequately respond to a request from the service for substantiation and verification of eic alone is not sufficient to be considered reckless or intentional disregard of the rules and regulations so that the taxpayer is prohibited from claiming eic for next two taxable years under the provisions of sec_32 of the code because as stated above the service may not impose the 2-year ban for the mere failure to respond or an inadequate response this question does not apply to those situations in situations in which the 2-year ban applies the sec_32 ban can be separately_stated on the notice_of_deficiency scenario facts the taxpayer files a timely federal_income_tax return claiming the eic based on two qualifying children the return shows an overpayment including the eic the overpayment is frozen and the return is selected for pre-refund examination the service sends the taxpayer a letter requesting verification and substantiation of the taxpayer’s claim for credit the taxpayer fails to respond the service issues a statutory_notice_of_deficiency disallowing the credit based on the taxpayer’s lack of substantiation or verification scenario the facts are the same except the overpayment is refunded and the return is selected for post-refund examination scenario the taxpayer timely files a return but does not claim the eic the taxpayer subsequently files an amended_return claiming the credit the amended_return is examined the taxpayer attempts to substantiate the credit the service determines that the information provided is inadequate and disallows the claim issue sec_1 and law and analysis sec_32 of the code allows a refundable_credit to low-income taxpayers who meet certain income and eligibility requirements the credit is available to taxpayers with one or more qualifying children and to taxpayers with no qualifying children sec_32 of the code imposes a disallowance period for claiming the eic on any individual who makes a fraudulent or reckless eic claim sec_32 denies the credit for a period of ten taxable years after the most recent taxable_year for which there was a final_determination that the taxpayer's eic claim was due to fraud sec_32 denies the credit for a period of two taxable years after the most recent taxable_year for which there was a final_determination that the taxpayer's eic claim was due to reckless or intentional_disregard_of_rules_and_regulations thus for the ten-year ban there must be a determination of fraud and for the two- year ban there must be a determination of reckless or intentional_disregard_of_rules_and_regulations the statute does not require that a fraud or accuracy-related_penalty be asserted in order to deny the credit for a period of years whether an eic claim is fraudulent or due to reckless or intentional_disregard_of_rules_and_regulations is determined on the basis of the facts and circumstances of each case a taxpayer’s failure to respond or failure to provide an adequate response to a request for substantiation and verification of eic does not in and of itself constitute reckless or intentional disregard of the rules and regulations so that the taxpayer is prohibited from claiming the eic for the next two taxable years under the provisions of sec_32 we are unaware of any rule_or_regulation mandating a taxpayer to respond to a request for substantiation and verification of the eic accordingly more facts are required to support a determination of reckless or intentional disregard of the rules and regulations nothing in the three factual scenarios outlined above supports such a proposition issue the sec_32 ban can be separately_stated on a notice_of_deficiency the notice_of_deficiency for the determination_year should advise the taxpayer of the ban and the reasons for it the notices of deficiency for the ban years must specify that disallowance of the eic is based upon the ban set out in sec_32 and must describe the taxpayer’s conduct in the determination_year rather than the present year giving rise to the ban if you have any further questions please call at alan tawshunsky by __________________ karin loverud senior advisor health and welfare branch
